FILED
                            NOT FOR PUBLICATION                              SEP 29 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-10192

               Plaintiff - Appellee,             D.C. No. 4:08-CR-01014-JMR

  v.
                                                 MEMORANDUM *
JOSE DE JESUS MARRUJO MEZA,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                       John M. Roll, Chief Judge, Presiding

                           Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Jose de Jesus Marrujo Meza appeals from the 120-month sentence imposed

following his guilty-plea conviction for possession with intent to distribute

methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(A)(iii);

importation of methamphetamine, in violation of 21 U.S.C. §§ 952(a) and

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
960(b)(1)(H); possession with intent to distribute heroin, in violation of 21 U.S.C.

§§ 841(a)(1) and 841(b)(1)(A)(i); and importation of heroin, in violation of

21 U.S.C. §§ 952(a) and 960(b)(1)(A). We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.

      Meza contends that the district court erred by denying the mitigating role

adjustment at U.S.S.G. § 3B1.2. Under the facts of this case, the district court did

not clearly err by denying the adjustment for a minimal or minor participant. See

United States v. Cantrell, 433 F.3d 1269, 1282 (9th Cir. 2006) (describing

standard); see also United States v. Lui, 941 F.2d 844, 849 (9th Cir. 1991) (stating

that a defendant “may be a courier without being either a minimal or a minor

participant,” and that “possession of a substantial amount of narcotics is grounds

for refusing to grant a sentence reduction”).

      AFFIRMED.




                                          2                                    09-10192